            Case 1:21-mj-00103-UA Document 3 Filed 01/07/21 Page 1 of 1


                                                                                  March 31, 2020


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                       -------------------x
 UNITED STATES OF AMERICA,                                       CONSENT TO PROCEED BY
                                                                 TEL/VIDE0CONFERENCE
                        -v-
                                                                �-MAG1O3 (_)(_)

                               Defendant(s).
 SALLY SPINOSA

                                       -----------X

 Defendant SALLY SPINOSA                                   hereby voluntarily consents to
 participate in the following proceeding via videoconferencing:
 X        Initial Appearance/Appointment of Counsel

          Arraignment {If on Felony Information, Defendant Must Sign Separate Waiver of
          Indictment Form)

          Preliminary Hearing on Felony Complaint
 X        Bail/Revocation/Detention Hearing

          Status and/or Scheduling Conference

          Misdemeanor Plea/Trial/Sentence



'S4'�5f,t1054 ':J_: �
 Defendant's Signature
 (Judge may obtain verbal consent on
 Record and Sign for Defendant)


 Pri;f□ !if1.nf/?:�,f
                                                      lti if/:ij"":t
 This proceeding was conducted by reliable videoconferencing technology.
                                                                              N�




 1/7/21
 Date                                                 U.S. Magistrate Judge
